ALD-371                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 16-3214
                                       ___________

                        IN RE: CHRISTOPHER KUDJO ALIPUI,
                                             Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 3:15-cv-01255)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     August 4, 2016

             Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

                              (Opinion filed: August 9, 2016)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Christopher Alipui presents a petition for writ of mandamus requesting that we

direct the District Court to rule on a habeas petition that he filed pursuant to 28 U.S.C.

§ 2241. We will deny the petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
         Alipui, a native and citizen of Ghana, who is now in federal immigration custody

at the Pike County Correctional Facility in Pennsylvania, was convicted in the United

States District Court for the Eastern District of Virginia of bank fraud and aggravated

identity theft. As a result of those convictions, removal proceedings, which had been

administratively closed, were reopened. Although Alipui applied for deferral of removal

under the Convention Against Torture (“CAT”), see 8 C.F.R. § 1208.17, an immigration

judge denied his application. Thereafter, the Board of Immigration Appeals dismissed

Alipui’s administrative appeal and ordered him removed to Ghana. In July 2015, Alipui

filed in this Court a timely petition for review of that determination.1

         Around that same time, Alipui filed in the United States District Court for the

Middle District of Pennsylvania—his district of confinement—a habeas petition pursuant

to § 2241, naming as respondents various federal and prison officials, see Alipui v.

Holder, et al., D.C. Civ. No. 3:15-cv-01255. In that petition, Alipui argued that his

imprisonment is unconstitutional and asked that the District Court order his release.

Shortly after the respondents filed a response to the petition, Alipui filed a second § 2241

petition in the District Court, see Alipui v. Warden Lowe, et al., D.C. Civ. No. 3:16-cv-

00263.

         After determining that Alipui’s second habeas petition presented substantially the

same arguments that he raised in the first petition, the District Court entered an order on

April 7, 2016, consolidating the petitions under the earlier docket number—D.C. Civ. No.


1
    We later dismissed Alipui’s petition for review for his failure to prosecute the case.


                                                2
3:15-cv-01255. Alipui now asks us to direct the District Court to rule on his first § 2241

petition, arguing that it has been pending for over one year.

         A writ of mandamus is a drastic remedy available only in extraordinary cases. See

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To obtain

mandamus relief, a petitioner must show that “(1) no other adequate means exist to attain

the relief he desires, (2) the party’s right to issuance of the writ is clear and indisputable,

and (3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 558

U.S. 183, 190 (2010) (per curiam) (internal quotation marks and citation omitted).

Although we may issue a writ of mandamus when a district court’s “undue delay is

tantamount to a failure to exercise jurisdiction,” Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996), that situation is not present here.

         Alipui is correct that he filed his first habeas petition in the District Court over one

year ago. However, he does not take into account that shortly after that petition became

ripe for disposition, the District Court entered an order consolidating that matter with a

substantially similar matter that Alipui filed in February 2016.2 According to the docket,

the respondents, on April 25, 2016, filed a response to Alipui’s consolidated petitions.

On May 9, 2016, Alipui filed a traverse. Thus, the consolidated petitions have been ripe

for review only for approximately three months. We do not hesitate to conclude that this

time period “does not yet rise to the level of a denial of due process.” Id. (stating that

several months of inaction is insufficient to warrant mandamus relief). Because we are


2
    We observe that Alipui did not challenge the District Court’s consolidation order.


                                                  3
fully confident that the District Court will rule on Alipui’s consolidated habeas petitions

without undue delay, we will deny the mandamus petition.3




3
 Based on Alipui’s filings, it does not appear that immigration officials have provided
him with a date when he will be removed to Ghana.

                                             4